GAYNOR, J.
The complaint lacks precision, but in its bungling wáy'(which we have to overlook in pleadings nowadays), it: alleges that thé" plaintiff was struck in the abdomen, and bruised, blackened and injured" there, "and internally. The plaintiff described the severe 'pains she suffered in the abdomen from thé time óf the accident, and éruptitins like blisters that came out on her abdomen. These latter were objected "to as not pleaded. Enough was 'pleaded to cover all pains, discolorations, swellings and " eruptions or blisters 'of the abdomen. That the doctors gave such eruptions and blisters a scientific name, and Said'they were caused by the abdominal pain; did not make proof of them erroneous, on the ground they were not within the issue. Their were necessarily mentioned in describing the progress and development of the hurt to the abdomen.
The judgment should be affirmed.
Judgment and order affirmed, with costs.
WOODWARD and JENKS, JJ„ concur.